Citation Nr: 1202760	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder.

2.  Entitlement to service connection for a chronic disorder manifested by sinus symptoms or nosebleeds.

3.  Entitlement to service connection for a left elbow disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to June 2002. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a chronic skin disorder, a chronic disorder manifested by sinus symptoms or nosebleeds, a left elbow disorder, and a bilateral knee disorder. 

In May 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In July 2008, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In March 2010, the Court issued a Memorandum Decision which vacated the Board's July 2008 decision as to the issues listed on the title page of this decision, and directed that those issues be remanded to the Board. 

In August 2010, the Board remanded the claim for further development.  In a July 2011 rating decision, the RO granted service connection for left knee bursitis and right knee ACL strain and bursitis.  Accordingly, the issue of service connection for a bilateral knee disorder is not currently on appeal.


FINDING OF FACT

The Veteran's current chronic skin disorder, chronic epistaxis, and left elbow disorder had onset in service.
CONCLUSIONS OF LAW

1.  Nonspecific dermatitis associated with keratosis pilaris was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

2.  Chronic epistaxis was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

3.  Olecranon bursitis with impingement syndrome, left elbow was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for nonspecific dermatitis associated with keratosis pilaris; chronic epistaxis; and olecranon bursitis with impingement syndrome, left elbow.  This represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service treatment records do not contain evidence of a chronic skin disorder.  Service records do, however, reflect complaints and treatment for a sinus condition.  In November 1997, the Veteran reported to sick call with complaints of ongoing sinus congestion for the past two months.  The Veteran is also shown to have undergone treatment for a left elbow osteophyte in January 2002.  The April 2002 separation examination is negative for disorders of the skin, sinuses, or left elbow.  

In a December 2003 medical statement, a private physician stated that the Veteran had developed a rash on his arms, trunk, and thighs during his deployment to Antarctica in 2000 to 2001.

Post-service medical records dated in March 2004 show a complaint of aching in the left elbow for the past one and a half years with a diagnosis of left elbow pain of an unknown etiology.  Medical records dated in May 2004 reflect treatment for multiple papules on the Veteran's upper and lower extremities that had reportedly been present for the past three years.  He was diagnosed with keratosis pilaris on the upper arms and upper legs.  The post-service medical records do not show clinical findings or diagnoses of sinusitis.  A September 2002 sinus computerized tomography (CT) scan revealed a retention cyst in the left maxillary sinus with otherwise normal sinuses.  A September 2002 private treatment record showed that the Veteran has no evidence of an allergic disease and did not have chronic sinusitis.  X-rays performed during a July 2003 VA examination revealed no obvious sinusitis.  However, a December 2003 private medical statement by Dr. T.L. and an August 2003 private treatment record both note the Veteran had recurrent nosebleeds from 2000 to 2001, as well as "allergic shiners."  

In a January 2005 statement provided on the Veteran's behalf, a former service department medical clinic supervisor stated that the Veteran was treated for a skin disorder during service.  

At a May 2008 hearing, the Veteran testified that he was treated for bumps on his shoulders and thighs in service and it was thought that he had a heat rash.  He indicated that he has continued to have skin problems since service.  He also testified that his sinus problems began during service and that he was treated for chronic nosebleeds while stationed in Antarctica.  He reported that these nosebleeds continued after being discharged from service.  He also testified that he was given Ibuprofen for his right elbow symptoms (in addition to muscle relaxants for a neck injury) during service and therefore did not notice his left elbow symptoms until shortly after service.  He indicated that the left elbow pain and symptoms were similar to those in his right elbow. 

The claim was remanded in August 2010 to afford the Veteran a VA examination and obtain a medical opinion as to the etiology and onset of the Veteran's claimed disorders.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, a VA examiner provided the following diagnoses: left elbow olecranon bursitis with impingement syndrome; non-specific dermatitis associated with keratosis pilaris; and recurring epistaxis.  The examiner opined that the current left elbow disorder is at least as likely as not related to military service because it was present within one year following service discharge and continues to this date.  He also opined that the current non-specific dermatitis is also at least as likely as not related to military service because based on the Veteran's related history and the January 2005 statement from the medic, the condition began during military service.  Finally, the examiner indicated that there is insufficient evidence to support of diagnosis of a sinus abnormality or chronic sinus problem.  However, the recurring epistaxis began when the Veteran was on active duty.

The medical evidence confirms that the Veteran is currently diagnosed with left elbow olecranon bursitis with impingement syndrome; non-specific dermatitis associated with keratosis pilaris; and recurring epistaxis.  Thus, the dispositive issue in this case is whether there is a nexus between these current disabilities and military service.  A continuity of symptomatology can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  The Veteran reports that the recurrent skin symptoms and nosebleeds were present during service, at separation, and have continued since.  His testimony is credible and competent in this regard.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the January 2005 statement from the former service department medical clinic supervisor is competent and credible and establishes in-service treatment for skin symptoms and the Veteran's statement that he experienced recurrent nosebleeds during the winter months in Antarctica is credible in light of the area in which he served.  See 38 U.S.C.A. § 1154(a).

In addition, a VA examiner has opined that the Veteran's current skin disorder, recurrent epistaxis, and left elbow disorder are all at least as likely related to service.  The Board finds this opinion to be both competent and probative on the question of nexus.  The examiner based his opinion on his medical experience and expertise, his knowledge of the Veteran's service history, and the Veteran's clinical presentation.  The examiner's opinion was clear and included a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no other medical opinion to the contrary.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection is warranted for nonspecific dermatitis associated with keratosis pilaris; chronic epistaxis; and olecranon bursitis with impingement syndrome, left elbow.


ORDER

Service connection for non-specific dermatitis associated with keratosis pilaris is granted.

Service connection for a chronic disorder manifested by recurring epistaxis is granted.

Service connection for left elbow olecranon bursitis with impingement syndrome is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


